DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Iwai et al. (US 10,347,654) in view of Kanakamedala et al. (US 9,824,966) and Takahashi et al. (US 2014/0264525).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

	In re claim 1, Iwai et al., in annotated Figs. 20C, 22 and corresponding text, teach a bonded assembly comprising a memory die MD and a logic die LD, wherein: the memory die MD comprises:
a source contact layer 114 (Fig, 20C);
an alternating stack 132/232/146/246 of insulating layers 132/232 and electrically conductive layers 146/246 located over the source contact layer 114 (Figs. 20C, 22);
a two-dimensional array of memory stack structures 50/60 vertically extending through the alternating stack 132/232/146/246, wherein each of the memory stack structures comprises a memory film 50 and a vertical semiconductor channel 60 that contacts the memory film 50, and the source contact layer 114 contacts a cylindrical portion of an outer sidewall of the vertical semiconductor channel 60 of each of the memory stack structures 50/60 (Fig. 20C); and
memory-side dielectric material layers 280/284 embedding memory-side metal interconnect structures 96/98 and memory-side bonding pads P1, and the logic die LD comprises:
a peripheral circuit comprising semiconductor devices 710/750 (Figs. 2A, 22) located on a logic-side substrate 8 and configured to control operation of memory elements within the two- dimensional array of memory stack structures 50/60; and
logic-side bonding pads P2 electrically connected to a respective node of the peripheral circuit and bonded to a respective one of the memory-side bonding pads P1.
                    
    PNG
    media_image1.png
    492
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    875
    media_image2.png
    Greyscale

	In re claim 1, Iwai et al. do not teach that the source contact layer 114 is a silicon-germanium layer.  Kanakamedala et al., however, in an analogous art, teach that the source contact layer 48 can be the silicon-germanium alloy layer (col. 14, lines 32-34 and Fig. 9).    Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the silicon-germanium layer, as taught by Kanakamedala et al, as the source contact layer of Iwat et al., as use the known element (i.e. the silicon-germanium alloy layer) for another known equivalent element (i.e. source contact layer) resulting in the predictable result of providing the source contact layer for a memory structure.
	Still, Iwai et al. in view of Kanakamedala et al., do not teach that the vertical semiconductor channel 60 is made of a silicon-germanium material.  Takahashi et al., however, in an analogous art, teach that the vertical semiconductor channel in the 
	In re claim 11, the combination of Iwai et al., Kanakamedala et al. and Takahashi et al. teach that each of the memory films 50 comprises a concave annular bottom surface (Fig. 20C in Iwai reference) that contacts a convex annular surface of the silicon-germanium source contact layer 114.
	In re claim 12, the combination of Iwai et al., Kanakamedala et al. and Takahashi et al. teach that the logic die LD further comprises logic-side dielectric material layers 764/762 embedding logic-side metal interconnect structures IS and the logic-side bonding pads P2.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the memory die further comprises a first source-level silicon-germanium layer located on the silicon-germanium source contact layer and vertically spaced from the alternating stack by the silicon-germanium source contact layer (claim 2); forming a disposable material layer over a carrier substrate; detaching an assembly including the silicon-germanium source contact layer, the insulating layers, the electrically conducive layers, and the memory stack structures from the carrier substrate by removing the disposable material layer (claim 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 20, 2021



/HSIEN MING LEE/